UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 LCA-VISION INC. (Name of Registrant as Specified in Its Charter) STEPHEN N. JOFFE CRAIG P.R. JOFFE ALAN H. BUCKEY JASON T. MOGEL ROBERT PROBST EDWARD J. VONDERBRINK ROBERT H. WEISMAN THE LCA-VISION FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On February 6, 2009, The LCA-Vision Full Value Committee (the “Committee”) made a definitive filing with the Securities and Exchange Commission (“SEC”) of a consent solicitation statement relating to the solicitation of written consents from stockholders of LCA-Vision Inc., a Delaware corporation (the “Company”), in connection with seeking to remove and replace the current members of the Board of Directors of the Company. On March 6, 2009, the Committee issued the following press release: The LCA-Vision Full Value Committee Urges LCA-Vision (NASDAQ: LCAV) Stockholders to Reject the Status Quo: Current Board and Management’s History of Over-Promising & Under-Delivering Bodes Ill for Shareholder Value Going Forward CINCINNATI – (BUSINESS WIRE) – The LCA-Vision Full Value Committee announced today that it has released the following letter to the stockholders of LCA-Vision, Inc. March 6, Dear Fellow Shareholder: As one of the largest shareholders at LCAV, with over 11% of the stock, we believe that the stockholders’ investment in LCAV has reached a crisis point.In the face of one of the worst recessions in recent history, with no end clearly in sight, we are saddled with a Board and management team with a history of over-promising and under-delivering.While they express confidence in their plans and strategies, based on our experience in building LCAV into the pre-eminent laser vision company and successfully weathering the last recession, unfortunately we do not at all share that confidence. As stockholders with a significant amount of money at stake and the benefit of a long memory and deep operational knowledge of the business, we urge stockholders not to fall victim to the hollow promises you are hearing, yet again, from the Board and management team.To protect the remaining value of your investment, we strongly urge you to vote the WHITE proxy card to remove the current members of the Board and to elect the Full value Committee’s highly qualified, experienced nominees.If elected, our nominees will restore the management team that helped build LCAV into one of the fastest growing small cap companies in the United States, according to both Fortune magazine and Business Week. Perhaps you do not share our concerns about LCAV’s viability under the current Board and management in the current economic climate.You may take comfort from their track record, as they would like to portray it. We certainly do not. If: · You are satisfied with the Company’s loss of approximately 90% of stockholder value, you should vote to keep the current Board and management team · You are satisfied with losing national market share while at the same time much of your money has been spent to open 19 more vision centers, you should vote to keep the current Board and management team · You are satisfied with the Board continuing to significantly dilute shareholders with generous equity awards to themselves and the management team, including approximately 2% of the outstanding shares in a single grant just last Monday that we believe may have been a violation of the caps in the Company’s own stock incentive plans, you should vote to keep the current Board and management team · You are satisfied with the Company’s same store procedure volume lagging the industry as it has done for the last seven quarters, you should vote to keep the current Board and management team · You are satisfied with the Company continuing to rapidly burn through its remaining cash reserves, which it appears they will do far more rapidly than they have told you, you should vote to keep the current Board and management team · You are comfortable with the Company diversifying into new business lines with questionable revenues and uncertain margins while at the same time the core LASIK business is hemorrhaging $2.5 million of cash per month, you should vote to keep the current Board and management team · You want to suffer the same fate as the stockholders of MSO Medical (Mr. Straus’s last venture) which filed for bankruptcy, you should vote to keep the current Board and management team · You are comfortable with the Company continuing to promise you a rosy future while yet again justifying its subpar performance, you should vote to keep the current Board and management team You may have seen that a proxy advisory firm recently recommended that shareholders not replace the current Board at this time.Naturally, we are disappointed that this firm - which does not have any in-depth knowledge of LCAV or the laser correction industry and is not an LCAV investor - took this position.You should know, however, that their support of the current Board was tepid, at best, acknowledging the Company’s decline under Steve Straus’s management, as well as expressing concerns regarding Board compensation and the poison pill that the Board adopted without shareholder approval, among other issues. If on the other hand, you’re ready for a change, the time is now. Under Mr.
